Citation Nr: 1745164	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO. 14-37 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating from May 16, 2011, to September 28, 2015, for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 40 percent since September 29, 2015, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955. The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2013, the Board granted the Veteran service connection for bilateral hearing loss. Subsequently, in its December 2013 rating decision, the RO effectuated the Board's decision and assigned a noncompensable evaluation for this now service-connected disability, effective May 16, 2011, the date the service connection claim was received. The Veteran appealed the rating, and, in September 2015, the Board remanded the claim for additional development. In a November 2015 rating decision, the RO granted a staged rating of 40 percent effective September 29, 2015. The Board again remanded the claim in April 2016 and October 2016 for further development. That has been accomplished to the extent possible, and the case has been returned for further appellate consideration. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. From May 16, 2011, to September 28, 2015, the Veteran's hearing acuity was manifested by hearing acuity no worse than Level III in each ear, with no exceptional hearing pattern exhibited in either ear.  

2. Since September 29, 2015, the Veteran's hearing acuity has been manifested by hearing acuity no worse than Level VII in each ear, with no exceptional hearing pattern exhibited in either ear.  


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating from May 16, 2011, to September 28, 2015, for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Code 6100, 4.86 (2016).

2. The criteria for an initial rating in excess of 40 percent from September 29, 2015, for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Code 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

This appeal arises from an initial grant of service connection and an assignment of a disability rating. When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required, and any defect in the notice is not prejudicial. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159 (c)(3)). 

With regard to the duty to assist, the Veteran's pertinent post-service treatment records have been secured to the extent possible. Pursuant to the Board's October 2016 remand, the RO obtained audiometric data from the VistA software database QUASAR relating to audiometric examinations conducted by VA in connection with this claim. The data did not include the word recognition scores for all of examinations rendered, and the Board finds that further remands to obtain this information would be futile. In addition, VA obtained further examinations in April 2017, June 2016, and January 2012. The examinations were performed by qualified medical professionals and were predicated on a full reading of all available records. The examiners also provided detailed rationales for the findings rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining treatment records and VA examinations, has been met. 38 C.F.R. § 3.159(c)(4) (2016). 

Legal Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2016).  
Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016). 

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999). 

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person. See Jandreau, 492 F.3d 1372. Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 
For evaluation of hearing impairment, examinations are conducted using the controlled speech discrimination test together with the results of pure tone audiometry testing. A numeric designation of impaired efficiency is then assigned based upon the results of these tests and a percentage evaluation is reached by correlating the results for each ear. 38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified frequencies is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral. Each ear will be evaluated separately. When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86.

The Board notes that treatment records in the claims file reports pure tone threshold testing in graphical form. As finder of fact, the Board may interpret these graphs and convert them to numerical data. In this case, the Board finds that the decibel loss for each ear at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are clear, and as such, these measurements will be considered in the evaluation of the appellant's claim. See Kelly v. Brown, 7 Vet. App. 471 (1995).

In June 2011, the Veteran presented to an audiology consultation at a VA hospital. See June 2011 VA audiology consultation note. An audiological evaluation revealed that pure tone thresholds, in decibels, were as follows:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
30
35
70
70
75
Left Ear
30
25
60
65
65

Accordingly, the Veteran's acuity at that time was manifested by average puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of 63 decibels in his right ear and 54 decibels in his left ear. His speech recognition ability was 88 percent correct in the right ear and 84 percent correct in the left ear. These findings represent a Level III hearing acuity in his right ear and a Level II hearing acuity in his left ear, which equates to a noncompensable evaluation.  38 C.F.R. § 4.85.  The Veteran was diagnosed with moderately severe sensorineural hearing loss. 

A private audiology examination was also performed in June 2011, but it did not use the Maryland CNC test. See June 2011 P.E.N.T. Associates audiology examination report.

In January 2012, the Veteran submitted to a VA hearing examination. See January 2012 Hearing Loss and Tinnitus Disability Benefits Questionnaire. The examiner recorded the following results:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
30
35
60
65
65
Left Ear
30
35
65
60
75

Further, the examiner noted average puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of 56 decibels in the right ear and 59 decibels in the left ear. The examiner also found Veteran's speech recognition ability to be 84 percent correct in the right ear and 88 percent in the left ear. These findings represent a Level II hearing acuity in his right ear and a Level III hearing acuity in his left ear, which equates to a noncompensable evaluation.  38 C.F.R. § 4.85.

The Veteran's hearing was also examined in an October 2014 VA audiology consultation. However, the word recognition scores were not recorded in either the corresponding note or in the audiometric data stored in QUASAR. See October 2014 VA audiology consultation note; March 2017 New Request Report for Salisbury, VAMC. 

An additional private audiology examination took place in September 21, 2015. The results, received by the RO on September 29, 2015, showed average puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of 68 decibels in the right ear and 73 decibels in the left ear. In addition, the private examiner found that the Veteran's speech recognition ability was 60 percent correct in the right ear and 64 percent correct in the left ear. Specifically, the results of this testing were as follows:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
50
55
65
75
75
Left Ear
50
55
75
80
80

These findings represent a Level VII hearing acuity in his right ear and a Level VII hearing acuity in his left ear, which equates to a 40% disability rating.  38 C.F.R. § 4.85.

During an April 2016 visit to a VA audiologist, the Veteran underwent a hearing evaluation. See April 2016 VA audiology assessment note. However, the audiologist did not record the word recognition scores. The audiometric data stored in QUASAR also did not include any word recognition scores. See March 2017 New Request Report for Salisbury, VAMC.

In June 2016, the Veteran submitted to a VA hearing examination. See June 2016 Hearing Loss and Tinnitus Disability Benefits Questionnaire. The examiner recorded the following audiometric data: 

Hertz 

500
1,000
2,000
3,000
4,000
Right Ear
50
50
65
75
75
Left Ear
50
50
70
70
75

The examiner noted average puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of 66 decibels in the right ear and 73 decibels in the left ear-as well as word recognition scores of 76 percent in the right ear and 80 percent in the left ear. These findings represent a Level IV hearing acuity in his right ear and a Level IV hearing acuity in his left ear, which equates to a 10% rating.  38 C.F.R. § 4.85. 
Most recently, in April 2017, the Veteran underwent an additional VA hearing examination. See April 2017 Hearing Loss and Tinnitus Disability Benefits Questionnaire. The results were as follows:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
50
45
60
75
70
Left Ear
35
50
65
80
75

The examiner recorded average puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of 63 decibels in the right ear and 68 decibels in the left ear. In addition, the examiner found that speech recognition ability was 68 percent correct in the right ear and 86 percent correct in the left ear. These findings represent a Level V hearing acuity in his right ear and a Level III hearing acuity in his left ear, which equates to a 10% rating .  38 C.F.R. § 4.85.

The assignment of a disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992). Here, the application of the rating schedule to the pertinent facts demonstrates that a compensable rating for bilateral hearing loss is not warranted for the period between May 16, 2011, and September 28, 2015. Even with applying the audiometric data from the June 2011 VA audiology evaluation, which the RO did not apply to the rating schedule, the Veteran would still be entitled to a rating of 0 percent. In contrast, the data from the June 2011 private audiology examination cannot be considered because the private examiner did not use the Maryland CNC test. The October 2014 VA audiology examination also cannot be considered because it did not record specific word recognition scores. At no time during either appeal period has an exceptional hearing loss pattern been exhibited.  

Similarly, application of the rating schedule reveals that a rating in excess of 40 for bilateral hearing loss is not warranted from September 29, 2015. 38 C.F.R. § 4.85, Tables VI and VII. The Board also notes that 38 C.F.R. § 4.86(a) is not applicable in any period of appeal for either ear.
The Board has considered an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The Veteran has not asserted, and the evidence does not show, that his service-connected bilateral hearing disorder is not adequately contemplated by the schedular rating criteria. A discussion of whether an extraschedular rating must be considered is thus not necessary. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). The Board has considered the applicability of the benefit-of-the-doubt doctrine, but, because the preponderance of the evidence is against the Veteran's claim for an increased rating, that doctrine is not helpful to the Veteran. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to an initial compensable rating from May 16, 2011, to September 28, 2015, for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 40 percent from September 29, 2015, for bilateral hearing loss is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


